FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                         Mar 14 2012, 9:12 am

establishing the defense of res judicata,
collateral estoppel, or the law of the                             CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
case.                                                                   tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

DONALD C. SWANSON, JR.                          GREGORY F. ZOELLER
Deputy Public Defender                          Attorney General of Indiana
Fort Wayne, Indiana
                                                ANDREW R. FALK
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

RAYMOND WARREN,                                 )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 02A03-1106-CR-325
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                        The Honorable John F. Surbeck, Jr., Judge
                             Cause No. 02D06-1011-FA-59



                                      March 14, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Raymond Warren appeals his three convictions for child molesting as class A

felonies and one conviction for child molesting as a class C felony.1 Warren raises two

issues, which we revise and restate as:

       I.        Whether the court abused its discretion in admitting certain
                 evidence; and

       II.       Whether the evidence is sufficient to sustain his convictions.

We affirm.

       The relevant facts follow. In the summer of 2009, K.W., who was born on

October 30, 1997, lived with her mother and her younger brother C.W. in Fort Wayne,

Indiana. K.W.’s mother was a hairstylist and worked during the day from about 8:00

a.m. until 5:00 or 6:00 p.m. While their mother was at work, K.W. and C.W. would stay

at the house of Shatae, one of K.W.’s aunts. Warren lived with and was in a relationship

with Shatae. K.W.’s mother or Shatae would typically drive K.W. and C.W. to and from

Shatae’s house. There were times that Shatae would leave for work and leave K.W. or

K.W. and C.W. at the house with Warren.

       About two weeks after K.W. finished her fifth grade year, Warren and K.W. were

watching a movie alone at Shatae’s house. During the movie, K.W. stated “how this

person became all grown up so quick,” and Warren told her that she was becoming a

teenager. Transcript at 145. K.W. said that she was not old enough to become a

teenager, and Warren said “come here” and directed K.W. to follow him to the bathroom.

Id. at 146. Warren touched K.W. “in a lot of places that [she] never want[ed] to be


       1
           Ind. Code § 35-42-4-3 (Supp. 2007).

                                                 2
touched” and used his finger to touch K.W.’s “[f]ront rear,” which is the part of the body

K.W. referred to as the part she uses for “[p]eeing.” Id. at 147. Warren moved his finger

on the outside and the inside of K.W., which felt “[w]eird horrible” to K.W. Id. at 149.

When Warren stopped, he said “[s]ee, you are a teenager.” Id.

       On a separate occasion several days later, K.W. had been playing outside and went

inside to take a shower. Warren went into the bathroom and stared at K.W. K.W. stated

that she wanted privacy, and Warren left the room. After her shower, K.W. went into the

master bedroom to dress, and Warren then entered the room. K.W. said that she was not

dressed, and Warren exited the room but K.W. saw Warren peek through the crack in the

door. Warren then opened the door and entered the room when K.W. was wearing only a

top, retrieved cocoa butter out of a drawer near his side of the bed, and applied the cocoa

butter to both of K.W.’s thighs.

       On another occasion, Warren asked K.W. to go the bathroom with him and said

“something about hard” and that was the “only thing [K.W.] really understood.” Id. at

161. K.W. understood that Warren “wanted [her] to see something.” Id. at 162.

       On or about July 2, 2009, Warren picked up K.W. and C.W. from their home, and

they went to fly kites. Afterward, Warren, K.W., and C.W. went to Wal-Mart to obtain a

movie and returned to Shatae and Warren’s house. At some point while C.W. was

playing in the detached garage, Warren told K.W. “to come here” and “directed [her] to

the master bedroom.” Id. at 157. Warren “told [K.W.] to lay down on the bed” and

touched K.W.’s “front rear with his finger and after that it was with his tongue and then it

was with his front rear.” Id. at 158. When Warren touched K.W. with his finger and his

                                             3
penis, it “hurt” and caused K.W. pain. Id. C.W. knocked on the back door of the house,

and Warren stopped.

       The day before she started sixth grade, K.W. called Warren to say that she thought

she should tell someone about the incidents, and Warren told her not to tell anyone.

K.W. spoke with Shatae and another of her aunts and “told them the whole story” but

“pretended that it was a friend of [hers] that this had happened to and not [K.W.].” Id. at

164.

       On New Year’s Eve, when Warren was at K.W.’s house along with other family

and friends, K.W. went upstairs to her room and wrote the following in her diary:

       New Years Eve day!

       I missed the count-down because [Warren] was here I don’t want to be
       where he is. He is ugly. This is how it all started we were all watching
       rush hour and he said [] sit on my lap then he said you are a[] teenager I
       said no I am 11 . . . he took me to the bathroom and that happened it ended
       whe[n] he put his finger, mouth, [] and groin inside my you know what. It
       is so sad I missed ch[r]istmas, and new years. I am just going to say it he
       raped me!

State’s Exhibit at 1.

       K.W. also wrote a letter to Warren which she initially intended to mail but then

decided not to send and kept it in her closet in an envelope. The letter stated in part:

       Dear [Warren],

              I can’t take this anymore I can’t just act like it never happen [sic]. . .
       . you did it to me I cried and I cried a lot I was so scared. . . . People asked
       me [if] I’m okay I am not my mom said “If there is anything you can tell
       me let me know.” I know you were trying to teach me some stuff [] But
       you went Over Board! And one thing . . . Doing that is called Raping.



                                              4
State’s Exhibit at 2. The letter also stated “This is not a magical word you begged me,”

“There’s a 33 years of difference,” and in large letters “Sorry” and “I am telling On you.”

Id.

       In April 2010, C.W. went into K.W.’s room to look for a pencil and saw her open

diary by her dresser. C.W. read a page in the diary and called his mother and told her

what he had read. C.W. and K.W.’s mother went home, read the diary, and spoke with

K.W. who explained what Warren had done, and the police were contacted. K.W.’s

mother took K.W. to the Fort Wayne Sexual Assault Treatment Center, and Sharon

Robison, a sexual assault nurse examiner, spoke with K.W. K.W. stated to Robison that

Warren had “put his finger, his mouth, and his front rear in her front rear.” Transcript at

199. K.W. also indicated to Robison she did not have any bleeding but also “that it just

hurt when he put his front rear in her front rear.” Id.

       On November 17, 2010, the State charged Warren with: Count I, child molesting

as a class A felony for performing or submitting to deviate sexual conduct with K.W. by

penetrating the female sex organ of K.W. with an object; Count II, child molesting as a

class A felony for performing or submitting to deviate sexual conduct with K.W. by

placing his mouth on the female sex organ of K.W.; Count III, child molesting as a class

A felony for performing or submitting to sexual intercourse with K.W.; and Count IV,

child molesting as a class C felony for performing or submitting to fondling or touching

K.W. with the intent of arousing or satisfying the sexual desires of Warren or K.W.

During the jury trial, the State presented evidence including among other things K.W.’s

diary, the letter K.W. had written to Warren but never sent, photographs of the house

                                              5
where the offenses occurred, and the testimony of K.W., K.W.’s mother, Shatae, and

Sharon Robison among others. The jury found Warren guilty on all four counts. The

court sentenced Warren to thirty-five years for each of his class A felony convictions

under Counts I, II, and III and to four years for his class C felony conviction under Count

IV and ordered the sentences under the four counts to be served concurrently with each

other.

                                              I.

         The first issue is whether the court abused its discretion in admitting certain

character testimony. We review the trial court’s ruling on the admission or exclusion of

evidence for an abuse of discretion. Roche v. State, 690 N.E.2d 1115, 1134 (Ind. 1997),

reh’g denied. We reverse only where the decision is clearly against the logic and effect

of the facts and circumstances. Joyner v. State, 678 N.E.2d 386, 390 (Ind. 1997), reh’g

denied. Even if the trial court’s decision was an abuse of discretion, we will not reverse

if the admission constituted harmless error. Fox v. State, 717 N.E.2d 957, 966 (Ind. Ct.

App. 1999), reh’g denied, trans. denied.

         Generally, evidence of a person’s character or trait of character is not admissible.

Schwestak v. State, 674 N.E.2d 962, 964 (Ind. 1996); see Ind. Evid. R. 404(a) (providing

that “[e]vidence of a person’s character or a trait of character is not admissible for the

purpose of proving action in conformity therewith on a particular occasion”).            Ind.

Evidence Rule 404(a)(1) provides an exception to this general exclusion when character

evidence is offered by the prosecution to rebut character evidence first offered by the

accused. Schwestak, 674 N.E.2d at 964. Rebuttal evidence “is limited to that which

                                              6
tends to explain, contradict, or disprove evidence offered by the adverse party.” Id.

(citations omitted). Evidence of character or a trait of character of a person may be

offered by testimony as to reputation. Id. (citing Ind. Evidence Rule 405(a)). Admission

of rebuttal evidence is reviewed under an abuse of discretion standard, as it is within the

trial court’s discretion whether to admit such evidence. Id.

       At trial, the State indicated to the court that it wished to question K.W.’s mother

regarding previous violence by Warren, and the court did not permit the State to solicit

such testimony at that time. Later during the trial, Shatae testified that she had known

Warren for fifteen years and that she had a romantic relationship with him during that

time. During cross examination, Warren’s counsel asked Shatae “He’s a good man

basically,” and Shatae responded “Yes.” Transcript at 236.

       The State requested to approach the bench, and outside the hearing of the jury the

prosecutor stated that “[w]e now have a second incident where there was a direct inquiry

into [Warren’s] character,” that “[t]here was a leading question as to the witness that

she’s known him for fifteen years, she’s had a relationship with him and is he generally a

good person,” that “[a] good man I think is what was the specific question,” and that “I

cannot think of any more direct inquiry into someone’s character [than] to say he was a

good [man].” Id. at 243-244. The prosecutor argued that there were “two character

issues that [Warren] has opened the door to,” namely, Warren’s previous violence against

Shatae and allegations that Warren began a sexual relationship with Shatae when she was

fifteen or sixteen years of age. Id. at 245. Warren’s counsel argued that introducing

domestic violence would have no probative value and would be unduly prejudicial and

                                             7
that “[a]s far as the sexual relationship that may or may not have occurred, that was

fifteen years ago.” Id. at 246. The court ruled that, because Shatae was asked whether

Warren was a good man, the State would be permitted to question Shatae about the

alleged domestic violence of Warren against her but not about when any sexual activity

began between Warren and Shatae.

      Before the jury, the State asked Shatae if she remembered the question about

Warren being “a good man,” and Shatae responded affirmatively. Id. at 248. The State

then asked: “Isn’t it true that during the course of your relationship with him, that he

struck you on multiple occasions. Physically hit you.” Id. Shatae answered “Yes.” Id.

at 249. The State asked “How many times,” and Shatae stated “I’m not for sure.” Id.

The State asked “Guess,” Warren’s counsel objected to further inquiry, and the court

sustained the objection and ended any further inquiry along the lines of Warren’s alleged

domestic violence. Id.

      Based upon the record, we cannot say that the court abused its discretion in

overruling Warren’s objection to the admission of the limited testimony of Shatae

regarding the alleged previous violence by Warren against her. See Schwestak, 674

N.E.2d at 964-965 (holding in part that the State was entitled to rebut the defendant’s

evidence that he was a peaceful individual by presenting testimony of the defendant’s

reputation for violence). Further, we cannot conclude under the circumstances that the

prejudicial effect of Shatae’s testimony outweighed its probative value under Ind.

Evidence Rule 403. The admission of the challenged portion of Shatae’s testimony under



                                           8
the circumstances and as limited by the trial court does not require reversal of Warren’s

convictions.

                                           II.

       The next issue is whether the evidence is sufficient to sustain Warren’s

convictions. When reviewing claims of insufficiency of the evidence, we do not reweigh

the evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816, 817

(Ind. 1995), reh’g denied. Rather, we look to the evidence and the reasonable inferences

therefrom that support the verdict. Id. We will affirm the conviction if there exists

evidence of probative value from which a reasonable trier of fact could find the defendant

guilty beyond a reasonable doubt. Id.

       In his appellant’s brief, Warren appears to challenge his convictions for child

molesting under Counts I and III. Specifically, Warren argues that the State failed to

prove that he penetrated K.W.’s female sex organ by the male sex organ or by an object.

As previously noted, Warren was convicted under Count I for child molesting as a class

A felony for performing or submitting to deviate sexual conduct with K.W. by

penetrating the female sex organ of K.W. with an object and under Count III for child

molesting as a class A felony for performing or submitting to sexual intercourse with

K.W.

       The offense of child molesting as a class A felony is governed by Ind. Code § 35-

42-4-3(a), which provides that “[a] person who, with a child under fourteen (14) years of




                                            9
age, performs or submits to sexual intercourse or deviate sexual conduct[2] commits child

molesting, a Class B felony,” and that “the offense is a Class A felony if . . . it is

committed by a person at least twenty-one (21) years of age . . . .” The Indiana Supreme

Court has held that proof of even the slightest penetration is sufficient to sustain

convictions for child molesting. Spurlock v. State, 675 N.E.2d 312, 315 (Ind. 1996),

aff’d in relevant part on reh’g (1997). There is no requirement that the vagina be

penetrated, only that the female sex organ, including the external genitalia, be penetrated.

Smith v. State, 779 N.E.2d 111, 115 (Ind. Ct. App. 2002), trans. denied. The definition

of the term “object” for the purposes of deviate sexual conduct includes a finger. D’Paffo

v. State, 778 N.E.2d 798, 802 (Ind. 2002). Whether penetration occurred is a question of

fact to be determined by the jury. Borkholder v. State, 544 N.E.2d 571, 577 (Ind. Ct.

App. 1989).

        The facts most favorable to the judgments under Counts I and III are that on or

about July 2, 2009, Warren instructed K.W. “to lay down on the bed.” Transcript at 158.

K.W. testified that Warren then touched her “front rear with his finger and . . . then it was

with his front rear.” Id. at 158. K.W. testified that when Warren touched her with his

finger and his penis, it “hurt” and caused her pain. Id. K.W. indicated that when she

referred to either her or Warren’s “front rear” she was referring to the part of the body

that is used for “peeing.” See id. at 147, 159. When asked whether Warren’s finger went

inside her body or stayed on the outside, K.W. testified that she “couldn’t tell” but that

        2
         Ind. Code § 35-41-1-9 defines deviate sexual conduct as “an act involving: (1) a sex organ of
one person and the mouth or anus of another person; or (2) the penetration of the sex organ or anus of a
person by an object.”

                                                  10
“[i]t hurt” and caused her pain.      Id. at 158.    When asked whether Warren’s penis

“stay[ed] on the outside of [her] body or did it go inside,” K.W. answered “[w]ell, it

couldn’t go anywhere because he kept on leaning and it hurt . . . .” Id. at 159.

       Further, during her testimony, Robison, the sexual assault nurse examiner who

spoke with K.W., indicated that, when she testified that K.W. stated that Warren “put his

finger . . . and his front rear in her front rear” and that “it just hurt when he put his front

rear in my front rear,” that the statements were “a direct quote from [K.W.].” Id. at 199.

Also, K.W.’s diary, in which K.W. wrote that Warren “put his finger . . . and groin inside

my you know what,” see State’s Exhibit 1, and the letter she wrote but never sent to

Warren, in which K.W. wrote that “[d]oing that is called Raping” and “I am telling On

you,” see State’s Exhibit 2, were admitted into evidence.

       In addition, during the first incident which occurred in the bathroom about two

weeks after K.W. finished fifth grade, Warren moved his finger on the outside and inside

of K.W. Specifically, when asked whether Warren’s “finger stay[ed] on the outside [of

her] body or did they go inside,” K.W. testified “[p]robably half and half, like he

probably did both.” Transcript at 149.

       Based upon the record, we conclude that the State presented evidence of probative

value from which a reasonable jury could have found Warren guilty of child molesting as

class A felonies under Counts I and III. See Surber v. State, 884 N.E.2d 856, 861-869

(Ind. Ct. App. 2008) (holding that the evidence was sufficient to sustain the defendant’s

conviction for child molesting as a class A felony where the defendant “put his fingers

and his penis inside [the victim’s] privates”), trans. denied.

                                              11
      As previously mentioned, Warren appears to challenge his convictions for child

molesting under Counts I and III only. Warren was convicted under Count II for child

molesting as a class A felony for performing or submitting to deviate sexual conduct with

K.W. by placing his mouth on the female sex organ of K.W. and under Count IV for

child molesting as a class C felony for performing or submitting to fondling or touching

K.W. with the intent of arousing or satisfying the sexual desires of Warren or K.W. With

respect to his conviction under Count II, Warren does not argue that the evidence does

not show that he placed his mouth on the sex organ of K.W. or that the evidence is

otherwise insufficient to support his conviction. With respect to his conviction under

Count IV, Warren’s brief appears to include one sentence which may relate to the

offense: “Furthermore, the State provided NO evidence that the act of touching was

accompanied by the specific intent to arouse or satisfy sexual desires.” Appellant’s Brief

at 7. We conclude that Warren has failed to set forth a cogent argument with respect to

his class A felony conviction under Count II or his class C felony conviction under Count

IV, and thus any argument related to the evidence supporting his convictions under

Counts II and IV is waived. See Cooper v. State, 854 N.E.2d 831, 834 n.1 (Ind. 2006)

(holding that the defendant’s contention was waived because it was “supported neither by

cogent argument nor citation to authority”); Shane v. State, 716 N.E.2d 391, 398 n.3 (Ind.

1999) (holding that the defendant waived argument on appeal by failing to develop a

cogent argument). Further, K.W. testified that in the bathroom Warren touched her “in a

lot of places that [she] never want[ed] to be touched” and used his finger to touch K.W.’s

“[f]ront rear,” which is the part of the body K.W. referred to as the part she uses for

                                           12
“[p]eeing.” Transcript at 147. K.W. testified that at another time Warren entered the

room where K.W. was wearing only a top, retrieved cocoa butter out of a drawer near his

side of the bed, and applied the cocoa butter to both of K.W.’s thighs. In addition, K.W.

testified that Warren “told [her] to lay down on the bed” and touched K.W.’s “front rear

with . . . his tongue . . . .” Id. at 158. The State presented evidence of probative value

from which a reasonable jury could have found Warren guilty of child molesting as a

class A felony under Count II for placing his mouth on K.W.’s sex organ and of child

molesting as a class C felony under Count IV for fondling or touching K.W. with the

intent of arousing or satisfying the sexual desires of Warren or K.W.

      For the foregoing reasons, we affirm Warren’s four convictions for child

molesting.

      Affirmed.

MAY, J., and CRONE, J., concur.




                                            13